DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 identifies the uniquely distinct features of a hearing assistive system comprising: a first hearing assistive device adapted for wireless communication with second hearing assistive device;  the first hearing assistive device is adapted for providing a synchronization signal to the second hearing assistive device, and instructing the second hearing assistive device to acquire the physiological signal based on timing instructions and the second hearing assistive device receives a synchronization message, sets a time anchor point based on the synchronization message, and acquires the physiological signal at a predetermined point of time relatively to the time anchor point in combination with all the disclosed limitations of claim 1. Independent claims 7 identifies the uniquely distinct features of a hearing assistive system comprising: a first hearing assistive device adapted for wireless communication with second hearing assistive device; the first hearing assistive device is adapted for providing a synchronization signal to the second hearing assistive device, and instructing the second hearing assistive device to acquire the physiological signal based on timing instructions and the first hearing assistive device is adapted to receive digitized data packets from the second hearing assistive device, decode the received the digitized data packets to identify sensor data and timing metadata, and process the received sensor data in the processor to extract physiologic characteristics from the sensor Independent claims 12 identifies the uniquely distinct features of a hearing assistive system comprising: a first hearing assistive device adapted for wireless communication with second hearing assistive device;  the first hearing assistive device is adapted for providing a synchronization signal to the second hearing assistive device, and instructing the second hearing assistive device to acquire the physiological signal based on timing instructions and the hearing assistive device has at least two modes of operation; and the processor is adapted to select one of the two modes of operation in dependence of the extracted physiological parameter in combination with all the disclosed limitations of claim 12.  Independent claims 13 identifies the uniquely distinct features of a hearing assistive system comprising: a first hearing assistive device adapted for wireless communication with second hearing assistive device; the first hearing assistive device is adapted for providing a synchronization signal to the second hearing assistive device, and instructing the second hearing assistive device to acquire the physiological signal based on timing instructions and the second hearing assistive device is adapted to include timing metadata accompanied the acquired physiological signal transmitted to the first hearing assistive device in combination with all the disclosed limitations of claim 13. 
The closest prior art, Theon (US 9742471B1) discloses a hearing assistive system comprising: a first hearing assistive device adapted for wireless communication with second hearing assistive device: wherein the first hearing assistive device and the second hearing assistive device each have at least one sensor adapted for acquiring a sensor signal; wherein the first hearing assistive device is adapted for providing a synchronization signal to the second hearing assistive device, and instructing the second hearing assistive device to acquire the sensor the second hearing assistive device receives a synchronization message, sets a time anchor point based on the synchronization message, and acquires the physiological signal at a predetermined point of time relatively to the time anchor point, the first hearing assistive device is adapted to receive digitized data packets from the second hearing assistive device, decode the received the digitized data packets to identify sensor data and timing metadata, and process the received sensor data in the processor to extract physiologic characteristics from the sensor data, the hearing assistive device has at least two modes of operation the processor is adapted to select one of the two modes of operation in dependence of the extracted physiological parameter and the second hearing assistive device is adapted to include timing metadata accompanied the acquired physiological signal transmitted to the first hearing assistive device. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        18 October 2021